NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                          2008-3064

                                   DARRYL P. MITCHELL,

                                                         Petitioner,

                                               v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                         Respondent,

                                              and

                           UNITED STATES POSTAL SERVICE,

                                                         Intervenor.

        Steven J. Plotkin, Law Office of Steven J. Plotkin, of Evanston, Illinois, argued for
petitioner.

        Jeffrey A. Gauger, Attorney, Office of General Counsel, Merit Systems Protection
Board, of Washington, DC, argued for respondent. With him on the brief were B. Chad
Bungard, General Counsel, and Stephanie M. Conley, Acting Assistant General Counsel
for Litigation.

      Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for intervenor. With her
on the brief were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Todd M. Hughes, Deputy Director. Of counsel on the brief was
Teresa A. Gonsalves, Appellate Counsel, United States Postal Service, of Washington,
DC.

Appealed from: Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3064


                              DARRYL P. MITCHELL,

                                                     Petitioner,

                                        v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent,

                                        and

                       UNITED STATES POSTAL SERVICE,

                                                     Intervenor.

                                Judgment

ON APPEAL from the Merit systems Protection Board

in CASE NO(S) CH0752070205-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (BRYSON, LINN, and PROST, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: _October 9, 2008____            / s / Jan Horbaly
                                      Jan Horbaly, Clerk